United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-41347

                        Conference Calendar



JERRY W. MURRAY,

                                    Plaintiff-Appellant,

versus

BOBBY PORTER; STEVE GAMBLE; HOWARD BALDWIN;
JO ALENE KIRKEL; PAUL K. RILEY; ELIZABETH HERNANDEZ;
JOHN CORNYN, Attorney General, State of Texas,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 2:02-CV-176-TJW
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Jerry W. Murray filed a 42 U.S.C. § 1983 civil rights

complaint and an application for leave to proceed in forma

pauperis (“IFP”) in the district court.   The district court

entered an order denying Murray’s IFP motion and Murray now

appeals from that order.   Subsequent to the district court’s

denial of Murray’s IFP application, Murray paid the district


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41347
                                 -2-

court filing fees and costs.   On appeal, he seeks to have the

district court’s IFP denial vacated, to be found indigent, and

to have his filing fees and costs reimbursed to him.

     Whether an appeal is moot is a jurisdictional matter because

it implicates the Article III requirement that there be a live

case or controversy.   Dailey v. Vought Aircraft Co., 141 F.3d
224, 227 (5th Cir. 1998).   By paying the filing fee in the

district court, Murray rendered this appeal moot.    Accordingly,

the appeal is dismissed.    See Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.   Murray also moves

to have his appellate filing fees reimbursed.    That motion is

denied.

     APPEAL DISMISSED; MOTION FOR REIMBURSEMENT OF APPELLATE

FILING FEES DENIED.